Citation Nr: 1546892	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating greater than 20 percent for residual chip fracture of the medial condoyle, right knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability is more disabling than the assigned rating of 20 percent. A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Here, the records reflect an ongoing worsening of the Veteran's right knee disability sufficient to justify a new VA medical examination. 

In August 2012, the Veteran underwent a VA knee and lower leg examination. The VA examiner noted that the Veteran experienced weakened movement, pain on movement, and limited range of motion upon repetitive-use testing in the right knee. The examiner further noted that these symptoms impacted the Veteran's ability to work due to increased pain and swelling. The examiner reported that the Veteran managed such symptoms through the use of a knee brace and Tylenol PM. 

In March 2013, the Veteran underwent a private medical evaluation of the right knee. The private medical examiner noted that the Veteran was very active and continued to work with his lawn and plowing business. However, the Veteran also reported that his right knee pain had grown progressively worse such that he experienced severe pain, had difficulty getting up from a sitting position and with stairs, and heard crunching or popping noises when he moved his knee. 

VA treatment records indicate that in August 2013, the Veteran contacted VA medical providers to report that his chronic knee pain was worsening and to discuss possible pain medications. 

Additional VA treatment records indicate that in January 2014, the Veteran was fitted for a knee brace with double uprights to reduce pain and increase stability. Although the Veteran reported that he continued with such activities as mowing the lawn and plowing snow, he also noted ongoing pain and instability, particularly with regard to stairs. 

As such, the Board finds that the Veteran's right knee disability has worsened since his last VA examination in August 2012, and a remand is warranted to afford the Veteran the opportunity for a new right knee examination. On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from March 2014 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, provide the Veteran with a new VA right knee examination to assess the current nature and severity of his service-connected right knee disability. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner should describe the Veteran's disabilities in accordance with VA rating criteria. 

3.  Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


